Exhibit 10.5
Stock Option
Granted by
EVANS BANCORP, INC.
under the
EVANS BANCORP, INC. 2009 LONG TERM EQUITY INCENTIVE PLAN
     This option (“Option”) is and shall be subject in every respect to the
provisions of 2009 Long-Term Equity Incentive Plan (as may be amended from time
to time) (the “Plan”), of Evans Bancorp, Inc. (the “Company”), which is
incorporated herein by reference and made a part hereof, subject to the
provisions of this Agreement. A copy of the Plan has been provided to each
person granted an Option pursuant to the Plan. The holder of this Option (the
“Participant”) hereby accepts this Option, subject to all the terms and
provisions of the Plan and this Agreement, and agrees that all decisions under
and interpretations of the Plan and this Agreement by the Compensation Committee
(“Committee”) or the Board shall be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns. Except where the context otherwise requires, the term
“Company” shall include the parent and all present and future subsidiaries of
the Company as defined in Section 424(e) and 424(f) of the Internal Revenue Code
of 1986, as amended or replaced from time to time (the “Code”). Capitalized
terms used herein but not defined shall have the same meaning as in the Plan.

  1.   Name of Participant:                                      
                                                              
                                                                        2.  
Date of Grant:                                                            
                                                                
                                                           
                             3.   Total number of shares of Company common
stock, $0.50 par value (“Common Stock”) that may be acquired pursuant to this
Option:                                                          
                                                              
                         
(subject to adjustment pursuant to Section 0 below).

  •   Number of Incentive Stock Options:                                   
                                                              
                                                     •   Number of Non-qualified
Options:                                                                        
                          \                                                 

  4.   Exercise price per share:                               
                                                                 
                                                 
(subject to adjustment pursuant to Section 0 below)     5.   Expiration Date of
Option:                                                             
                                                                           
              6.   Vesting Schedule. Except as otherwise provided in this
Agreement, this Option becomes first exercisable, subject to the Option’s
expiration date, in installments as follows:

  (i)   Twenty-five percent (25%) of the number of shares subject to the Option
are first exercisable on the first anniversary of the date of grant (i.e.,
                     ); and     (ii)   Twenty-five percent (25%) of the number
of shares subject to the Option are first exercisable on the second anniversary
of the date of grant (i.e.,                      ); and     (iii)   Twenty-five
percent (25%) of the number of shares subject to the Option are first
exercisable on the third anniversary of the date of grant (i.e.,
                     ); and     (iv)   Twenty-five percent (25%) of the number
of shares subject to the Option are first exercisable on the fourth anniversary
of the date of grant (i.e.,                      ); and

50



--------------------------------------------------------------------------------



 



The right of exercise shall be cumulative. This Option may not be exercised at
any time on or after the Option’s expiration date. Vesting will automatically
accelerate in the event of the Participant’s death, Disability, Retirement or
Involuntary Termination following a Change in Control.

  7.   Exercise Procedure.

  7.1   Delivery of Notice of Exercise. This Option shall be exercised in whole
or in part by the Participant’s delivery to the Company of written notice (the
“Notice of Exercise” attached hereto as Exhibit A) setting forth the number of
shares with respect to which this Option is to be exercised, together with
payment by cash or other means acceptable to the Committee, including:

  (i)   by tendering, either actually or by attestation, shares of Common Stock
valued at Fair Market Value (as defined in Section 7.2 hereof) as of the day of
exercise;     (ii)   by irrevocably authorizing a third party, acceptable to the
Committee, to sell shares of Common Stock (or a sufficient portion of the
shares) acquired upon exercise of the Option and to remit to the Company a
sufficient portion of the sale proceeds to pay the entire exercise price and any
tax withholding resulting from such exercise;     (iii)   by personal, certified
or cashier’s check, or     (iv)   by other property deemed acceptable by the
Committee; or     (v)   by any combination thereof.

  7.2   “Fair Market Value” means, with respect to a share of Common Stock on a
specified date:

  (i)   the final reported sales price on the date in question (or if there is
no reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which the shares of Common Stock are listed or
admitted to trading, as of the close of the market in New York City and without
regard to after-hours trading activity; or     (ii)   if the shares of Common
Stock are not listed or admitted to trading on any such exchange, the closing
bid quotation with respect to a share of Common Stock on such date, as of the
close of the market in New York City and without regard to after-hours trading
activity, or, if no such quotation is provided, on another similar system,
selected by the Committee, then in use; or     (iii)   if (i) and (ii) are not
applicable, the Fair Market Value of a share of Common Stock as the Committee
may determine in good faith and in accordance with Code Section 422.

51



--------------------------------------------------------------------------------



 



  8.   Delivery of Shares.

  8.1   Delivery of Shares. Delivery of shares of Common Stock upon the exercise
of this Option shall be subject to the following:

  (i)   Delivery of shares of Common Stock shall comply with all applicable laws
(including, the requirements of the Securities Act), and the applicable
requirements of any securities exchange or similar entity.     (ii)   The
issuance of shares of Common Stock pursuant to the exercise of this Option may
be effected on a non-certificated basis, to the extent not prohibited by
applicable law or the applicable rules of any stock exchange.

  9.   Change in Control.

  9.1   In the event of an Involuntary Termination of Employment following a
Change in Control, all Options held by the Participant will become fully
exercisable, subject to the expiration provisions otherwise applicable to the
Option.     9.3   A “Change in Control” shall be deemed to have occurred as
provided in Section 5.2 of the Plan.

  10.   Adjustment Provisions.

  10.1   This Option, including the number of shares subject to the Option and
the exercise price, shall be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 4.4 of the Plan.

  11.   Termination of Option and Accelerated Vesting.

  11.1   This Option shall terminate upon the Option’s expiration date, or
earlier as follows:

  (i)   Death. This Option shall vest and become exercisable in full in the
event of the Participant’s termination of employment by reason of the
Participant’s death while this Option is unexercised. This Option may thereafter
be exercised by the legal representative or legatee of the Participant for a
period of one year from the date of death, subject to termination on the
expiration date of this Option, if earlier.     (ii)   Disability. This Option
shall vest and become exercisable in full in the event of the Participant’s
termination of employment by reason of Disability while this Option is
unexercised. This Option may thereafter be exercised for a period of one year
from the date of such termination of Service by reason of Disability, subject to
termination on the Option’s expiration date, if earlier. The Committee shall
have sole authority and discretion to determine whether the Participant’s
employment has been terminated by reason of Disability.     (iii)   Retirement.
If the Participant’s employment terminates by reason of the Participant’s
Retirement while this Option is unexercised, this Option shall vest and become
exercisable in full, and may thereafter be exercised for a period of one year
from the date of such termination, subject to termination on the Option’s
expiration date, if earlier.     (iv)   Termination for Cause. If the
Participant’s employment has been terminated for Cause, this Option shall
immediately terminate and be of no further force and effect. The Board

52



--------------------------------------------------------------------------------



 



      of Directors shall have sole authority and discretion to determine whether
the Participant’s employment has been terminated for Cause.

  (v)   Other Termination. If the Participant’s employment terminates for any
reason other than death, Disability, Retirement or for Cause, this Option may
thereafter be exercised, to the extent it was exercisable at the time of such
termination, for a period of three months following termination, subject to
termination on the Option’s expiration date, if earlier.     (vi)   Incentive
Option Treatment. No Option shall be eligible for treatment as an incentive
option in the event such Option is exercised more than three months following
termination of employment, or one year following termination of employment due
to death or Disability and provided further, in order to obtain incentive option
treatment for Options exercised by heirs or devisees of a Participant, the
Participant’s death must have occurred while employed or within three (3) months
of termination of employment.

  12.   Miscellaneous.

  12.1   No Option shall confer upon the Participant thereof any rights as a
stockholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights. This Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Participant.     12.2   Except as otherwise provided by the Committee, Options
under the Plan are not transferable other than by will or by the laws of descent
and distribution or pursuant to a qualified domestic relations order. The
Committee shall have the discretion to permit the transfer of Options under the
Plan; provided, however, that such transfers shall be limited to Immediate
Family Members of Participants, trusts and partnerships established for the
primary benefit of such family members or to charitable organizations, and;
provided, further, that such transfers are not made for consideration to the
Participant.     12.3   This Option shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
principles of conflicts of laws.     12.4   This Option is subject to all laws,
regulations and orders of any governmental authority which may be applicable
thereto and, notwithstanding any of the provisions hereof, the Participant
agrees that he will not exercise the Option granted hereby nor will the Company
be obligated to issue any shares of stock hereunder if the exercise thereof or
the issuance of such shares, as the case may be, would constitute a violation by
the Participant or the Company of any such law, regulation or order or any
provision thereof.     12.5   The granting of this Option does not confer upon
the Participant any right to be retained in the employ of the Company or any
subsidiary.

     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
in its name and on its behalf as of the date of grant of this Option set forth
above.

            EVANS BANCORP, INC.
      By:          Chairman, Compensation Committee           

53



--------------------------------------------------------------------------------



 



         

PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions hereof, including the terms and provisions of the 2009 Long-Term
Equity Incentive Plan. The undersigned hereby acknowledges receipt of a copy of
the Company’s 2009 Long-Term Equity Incentive Plan.
Participant




 

54



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE OF STOCK OPTIONS
(BY EMPLOYEES)
     I hereby exercise the stock option (the “Option”) granted to me by Evans
Bancorp, Inc. (the “Company”) or its affiliate, subject to all the terms and
provisions set forth in the Stock Option Agreement (the “Agreement”) and the
Evans Bancorp, Inc. 2009 Long-Term Equity Incentive Plan (the “Plan”) referred
to therein, and notify you of my desire to purchase
                                         shares of common stock of the Company
(“Common Stock”) for a purchase price of $                     per share.
     Enclosed please find (check one):

  ___   Cash, personal, certified or cashier’s check in the sum of
$                    , in full payment of the purchase price.     ___   Stock of
the Company with a fair market value of $                     in full payment of
the purchase price.*     ___   My check in the sum of $                     and
stock of the Company with a fair market value of $                    , in full
payment of the purchase price.*     ___   Please sell                     
Shares from my Option Shares through a broker in full/partial payment of the
purchase price.

     I understand that after this exercise,                      shares of
Common Stock remain subject to the Option, subject to all terms and provisions
set forth in the Agreement and the Plan.
     I hereby represent that it is my intention to acquire these shares for the
following purpose:

  ___   investment     ___   resale or distribution

     Please note: if your intention is to resell (or distribute within the
meaning of Section 2(11) of the Securities Act of 1933) the shares you acquire
through this Option exercise, the Company or transfer agent may require an
opinion of counsel that such resale or distribution would not violate the
Securities Act of 1933 prior to your exercise of such Option.

         
Date:                     , ___.
           
 
Participant’s signature    

 
*      If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchange and the total new option
shares that I acquire.

55



--------------------------------------------------------------------------------



 



EXHIBIT B
ACKNOWLEDGMENT OF RECEIPT OF STOCK OPTION SHARES
     I hereby acknowledge the delivery to me by Evans Bancorp, Inc. (the
“Company”) or its affiliate on                    
                                                             , of stock
certificates for                                          shares of common stock
of the Company purchased by me pursuant to the terms and conditions of the Stock
Option Agreement and the Evans Bancorp, Inc. 2009 Long-Term Equity Incentive
Plan, as applicable, which shares were transferred to me on the Company’s stock
record books on                                          .

                 
Date:
               
 
 
 
     
 
Participant’s signature    

56